Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                       Gordon P. Gallagher, United States Magistrate Judge


  Civil Action No. 21-cv-00010-LTB-GPG

  DZHOKHAR TSARNAEV,

          Plaintiff,

  v.

  MERRICK GARLAND, Attorney General of the United States,
  MICHAEL CARVAJUL, Director of the Federal Bureau of Prisons,
  BARB VON BLANCKENSEE, Regional Director, North Central Region,
  B. TRUE, Warden, ADMAX,
  A. TUTTOILMONDO, Unit Manager, ADMAX, and
  JOHN DOES 1-20,

          Defendants.


              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


          This matter comes before the Court on the Third Amended Prisoner Complaint

  (ECF No. 11) filed pro se by Plaintiff Dzhokhar Tsarnaev. The matter has been referred

  to this Magistrate Judge for recommendation (ECF No. 13).1 The Court has considered

  the entire case file, the applicable law, and is sufficiently advised in the premises. This




  1
    Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written
  objections in order to obtain reconsideration by the District Judge to whom this case is assigned. Fed. R.
  Civ. P. 72(b). The party filing objections must specifically identify those findings or recommendations to
  which the objections are being made. The District Court need not consider frivolous, conclusive, or general
  objections. A party’s failure to file such written objections to proposed findings and recommendations
  contained in this report may bar the party from a de novo determination by the District Judge of the proposed
  findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. §
  636(b)(1). Additionally, the failure to file written objections to the proposed findings and recommendations
  within fourteen (14) days after being served with a copy may bar the aggrieved party from appealing the
  factual findings and legal conclusions of the Magistrate Judge that are accepted or adopted by the District
  Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir.
  1991).

                                                        1
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 2 of 7




  Magistrate Judge respectfully recommends that the Prisoner Complaint be dismissed in

  part.

  I. Background

          Plaintiff, Dzhokhar Tsarnaev, is in the custody of the Federal Bureau of Prisons

  and is currently incarcerated at Florence ADMAX in Florence, Colorado. He initiated

  this action on January 4, 2021 by filing pro se a Prisoner Complaint. (ECF No. 1).

  Following numerous orders from the Court, Plaintiff paid the filing fee (ECF No. 6) and

  submitted a Third Amended Prisoner Complaint (ECF No. 11), which is the operative

  pleading.

          In the Third Amended Prisoner Complaint, Plaintiff states that in August 2013, he

  was placed under Special Administrative Measures (“SAMs”) because of his proclivity

  for violence. (ECF No. 11 at 4). Plaintiff asserts seven claims based on the SAMs and

  the conditions of his confinement.

          In claim one, Plaintiff asserts a First Amendment claim based on Defendants

  Garland, BOP, and John Does 1-20 restricting his outgoing correspondence and familial

  association. According to Plaintiff, in August 2019, the SAMs imposed against him were

  modified to prohibit him from sending photographs. Plaintiff states that the new

  restriction was imposed because it was falsely alleged that he attempted to send

  photographs of the prison yard to his sister in April 2019. Plaintiff alleges that he did not

  “attempt” to send photographs to his sister but rather successfully did send photographs

  to his sister with FBI approval. (ECF No. 11 at 10).

          Claim two is also a First Amendment claim against Defendants Garland, the

  BOP, and John Does 1-20 for restricting his correspondence. Plaintiff alleges that in



                                               2
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 3 of 7




  August 2019, the SAMs imposed against him were modified to prohibit him from

  sending any hobby crafts or photographs via non-legal mal. On September 5, 2019,

  while he was unaware of the modification, he successfully sent out correspondence,

  with FBI approval, which included a hobby craft to a legal contact via non-legal/ social

  mail. On September 30, 2019, the SAMs were modified again to prohibit sending any

  hobby crafts or photographs via legal mail as well. According to Plaintiff, his attempt to

  gift craft items to his legal team and other people affects the mitigation at any future

  sentencing proceeding.

         In claim three, Plaintiff asserts a First Amendment claim and Eighth Amendment

  cruel and unusual punishment claim against Defendants Garland, BOP, and John Does

  1-20 for restricting his correspondence and severing his familial associations.

  According to Plaintiff, in August 2017, his SAMs were renewed. The renewed SAMs

  allow him to have non-legal visits with his nieces and nephews, all of whom are young

  children, but prohibits any telephone or mail correspondence with them. This prohibition

  remains in place in the 2020 renewed SAMs.

         For claim four, Plaintiff asserts a Fifth Amendment Due Process claim against

  Defendants Garland and John Does 1-20. According to Plaintiff, in August 2020 the

  SAMs were modified because of an incident report he received in April 2020 that

  alleged that a face mask that he had been provided was missing the metal nose piece.

  After a brief investigation, the charge in the Incident Report was dismissed when prison

  officials determined the face mask he was given never contained a metal nose piece.

  Thus, Plaintiff alleges that the inclusion of this incident as a reason to justify

  modification of the SAMs violates his due process rights.



                                                 3
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 4 of 7




         Claim five is a Fifth Amendment claim against Defendants Carvajal,

  Blanckensee, True and the BOP for placing an administrative hold on over $2,300 of the

  monetary funds in his trust fund account. Plaintiff alleges that as of March 1, 2021,

  Defendants have placed a hold on the money in his account because the money was

  sent to him by people not listed in his SAMs. According to Plaintiff, the SAMs restrict

  his communications but do not specifically restrict him from receiving funds. In the past,

  Plaintiff alleges that no one treated funds deposited to his trust fund account as

  “communications.” An order in the SAMs says the SAMs can be modified as long as

  the modification does not make the SAMs more restrictive. He alleges the

  encumbrance of his funds makes the SAMs more restrictive.

         In claim six, Plaintiff asserts a Fifth Amendment seizure of property claim against

  Defendant Tuttoilmondo. Plaintiff alleges that on July 10, 2019, he was issued a

  confiscation and disposition of contraband form that listed two items of contraband: a

  white baseball hat and a red bandana. Plaintiff alleges that he bought those items in

  2015 from commissary and wore them for four years, with no problems, to ward off the

  summer heat. After the items were confiscated, Defendant Tuttoilmondo came to

  Plaintiff’s cell and told him that she confiscated the items because by wearing the hat,

  he was disrespecting the FBI and the victims in his case. Plaintiff alleges that the

  confiscation of these items violated prison policy, which states that items bought at the

  commissary are not considered contraband.

         Finally, in claim seven, Plaintiff asserts a Fifth Amendment due process violation

  against Defendants BOP, True and John Does 1-20. According to Plaintiff, Defendants

  are violating his due process rights by indefinitely confining him in in the most restrictive



                                                4
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 5 of 7




  phase of H-Unit at ADMAX, which subjects him to atypical conditions of confinement.

  Plaintiff asserts that he has complied with all requirements to be moved to the next

  phase at H-unit, which allows a few more privileges.

  II. Standard of Review

         The Court construes the Third Amended Prisoner Complaint liberally because

  Plaintiff is not represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21

  (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court

  should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

         Pursuant to D.C.COLO.LCivR 8.1(b)(3) and 28 U.S.C. § 1915A, this Court can

  review a prisoner’s pleadings seeking redress from a governmental entity, officer, or

  employee to determine if the pleadings should be dismissed summarily. Under

  § 1915A, the Court must dismiss the Prisoner Complaint, or any portion thereof, that is

  (1) frivolous, or (2) that seeks monetary relief from a defendant who is immune from

  such relief. 28 U.S.C. § 1915(A)(b); see also Hager v. ICCS Halfway House, No.

  CIV.A06CV00446-BNB, 2006 WL 2583093, at *1 (D. Colo. Sept. 5, 2006) (considering

  claim against community corrections facility under § 1915A). A legally frivolous claim is

  one in which the plaintiff asserts the violation of a legal interest that clearly does not

  exist or asserts facts that do not support an arguable claim. See Neitzke v. Williams,

  490 U.S. 319, 324 (1989).

  III. Discussion

         Plaintiff’s fifth and sixth claims, asserted pursuant to the Fifth Amendment for

  deprivation of property, are deficient. The Due Process Clause of the Fifth Amendment

  provides that “[n]o person shall . . . be deprived of life, liberty, or property, without due



                                                 5
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 6 of 7




  process of law.” U.S. Const. amend. V. “The first inquiry in every due process

  challenge is whether the plaintiff has been deprived of a protected interest in property or

  liberty.” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999) (internal

  quotation marks and citation omitted); Elliott v. Martinez, 675 F.3d 1241, 1244 (10th Cir.

  2012). In the prison context, not all deprivations of property are of constitutional

  magnitude. The Tenth Circuit has held that a deprivation of property in prison does not

  implicate “due process protection unless it imposes an ‘atypical and significant hardship

  on the inmate in relation to the ordinary incidents of prison life.’” Steffey v. Orman, 461

  F.3d 1218, 1221 (10th Cir. 2006); see also Cosco v. Uphoff, 195 F.3d 1221, 1224 (10th

  Cir. 1999); Clark v. Wilson, 625 F.3d 686, 691 (10th Cir. 2010) (noting that the “atypical

  and significant hardship” test in Sandin applies to the freezing of a prison trust account).

         Next, if the prisoner has been intentionally deprived of a protected property

  interest, the inquiry turns to whether there is an adequate postdeprivation remedy

  available for the loss. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that an

  unauthorized intentional deprivation of property by a state employee does not violate

  due process if an adequate postdeprivation remedy for the loss is available). The BOP

  Administrative Remedy Program allows inmates to seek formal review of an issue

  relating to any aspect of his or her confinement. See 28 C.F.R. §§ 542.10 through

  542.19. Further, the BOP also has an administrative tort claims procedure whereby a

  federal inmate may file a claim with regard to his damaged or lost property. See 28

  C.F.R. §§ 543.30 through 543.32. Plaintiff's Third Amended Prisoner Complaint does

  not allege that these postdeprivation remedies were inadequate or unavailable to him.




                                               6
Case 1:21-cv-00010-LTB-GPG Document 14 Filed 06/23/21 USDC Colorado Page 7 of 7




           Plaintiff’s fifth and sixth claims fail to adequately allege that the deprivation of his

  property posed an “atypical and significant hardship” that subjected him to conditions

  much different from those ordinarily experienced by inmates serving their sentences in

  the customary fashion and that there were no adequate post-deprivation remedies

  available to him. Therefore, I recommend that claims five and six be dismissed.

  IV. Recommendations

           For the reasons set forth herein, this Magistrate Judge respectfully

           RECOMMENDS that Claims Five and Six be DISMISSED. Defendants Carvajal,

  Blanckensee, and Tuttoilmondo should be dismissed as parties to this action. It is

           FURTHER RECOMMENDED that the remaining claims (Claims One, Two,

  Three, Four, and Seven) be drawn to a presiding judge and, if applicable, a magistrate

  judge.

           DATED June 23, 2021.

                                 BY THE COURT:




                         Gordon P. Gallagher
                         United States Magistrate Judge




                                                   7
